Earl Warren: 118, Bantam Books, Incorporated, et al., Appellants, versus Joseph A. Sullivan. Mr. Manges.
Horace S. Manges: Mr. Chief Justice, all the members of the Court, may it please the Court. This is an appeal from the Superior Court of Rhode Island. Before appellants, Bantam Books, Dell Publishing Company, Pocket Books and the New American Library of World Literature are publishers of paper bound books distributed in that state. The appellees are the members and the executive secretary of the Rhode Island Commission to encourage morality and youth. This appeal raises two basic questions. First, does Rhode Island Resolution Number 73 which created this commission tend to suppress or inhibit the circulation of books in violation of the First and Fourteenth Amendments? Secondly, did the Commission's actions in sending notices to book sellers and police chiefs throughout the State of Rhode Island stating that, “particular publications were objectionable for a sale or display to youth tend to suppress or inhibit the circulation of those books and did those actions actually suppress or inhibit the circulation of those books again in violation of the First and Fourteenth Amendments”. Rhode Island Resolution 73 was enacted in 1956, its operative provision as amended in 1959 insofar as pertinent here reads as follows and I read from page 2 of the record, “It shall be the duty of said Commission to educate the public concerning any book, etcetera, containing obscene, indecent, or impure language as defined in chapter 11-31 of the general laws entitled obscene and objectionable publications and shows and to investigate and recommend the prosecution of all violations of said sections”.
Speaker: (Inaudible)
Potter Stewart: Sections are criminal sections?
Horace S. Manges: Yes.
Potter Stewart: The section to which reference is made?
Horace S. Manges: Yes. They deal not only with minors but also adults and they also deal with in rem proceedings which may be brought in connection with allegedly obscene literature.
Potter Stewart: So, to that extent there's non-criminal. They're criminal plus the some other kind of a prohibitory --
Horace S. Manges: Both Mr. Justice Stewart. In 1960, these plaintiffs instituted this action in the Superior Court. The case was tried before Justice MacKenzie and a decree was there added, adjudging one that the resolution was constitutional. Secondly, that the Commission's actions were unconstitutional and the court issued an injunction enjoining the Commission from the continuance of those acts. Both sides appealed the Rhode Island Supreme Court. The appellants from that portion of the decree which upheld constitutionality of the resolution the appellees from the rest. That court by its majority opinion sustained the constitutionality of both the resolution and the Commission's actions.